DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 recites the limitation "the first direction" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-16 recites the limitation "the first direction" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter et al (US 2010/0039749).
Regarding claim 1, Ritter discloses a multilayer capacitor (Fig. 2D) comprising: a capacitor body (Fig. 2D, 215) including first and second dielectric 5layers (Fig. 2D, 215 on layers with 200/210), the capacitor body having first and second surfaces opposing each other (Fig. 2D, top and bottom), third and fourth surfaces (Fig. 2D, left and right) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (Fig. 2C, top and bottom side surfaces) connected to the first and second surfaces and to the third and fourth surfaces and opposing 10each other (Fig. 2C-2D), a plurality of internal electrodes (Fig. 4A, 300/ 327) exposed through the third surface (Fig. 4A, left side), and a plurality of second internal electrodes (Fig. 4A, 310/324) through the fourth surface (Fig. 4A, right surface); and first and second external electrodes (Fig. 10B, 296/297), respectively disposed on the third and fourth surfaces of the capacitor 15body (Fig. 10B), wherein first and second internal electrodes are disposed in one of the first dielectric layers to be spaced apart from each other (Fig. 4A, 300/310 on one layer), and the first and second internal electrodes are disposed in one of the second dielectric 20layers to be spaced apart from each other (Fig. 4A, 327/324 on second layer), and the first and second dielectric layers are alternately laminated in the first direction (Fig. 4B, laminate direction) such that the first internal electrode of the first dielectric layer and the second internal electrode of the second dielectric layer overlap 25each other in the first direction and the second internal DB1/ 113255686.1Page 42electrode of the first dielectric layer and the first internal electrode of the second dielectric layer overlap each other in the first direction (Fig. 4B).  
5 Regarding claim 2, Ritter further discloses that the first internal electrode includes a 1-1-th internal electrode (Fig. 4A, 300’), disposed in the first dielectric layer (Fig. 4A) to be exposed toward the third surface of the capacitor body (Fig. 4A), and a 1-2-th internal electrode (Fig. 4A, arm of 327) disposed in the second internal 10electrode to be exposed toward the third surface of the capacitor body 
25 Regarding claim 3, Ritter further discloses that theDB1/ 113255686.1 Page 43first internal electrode includes a first capacitance formation portion (Fig. 4A, 300’) and a first lead portion (Fig. 4A, end of 300) extending from the first capacitance formation portion to be exposed through the third surface of the capacitor body and formed to be 5wider than the first capacitance formation portion in the second direction (Fig. 4B), and the second internal electrode includes a second capacitance formation portion (Fig. 4A, 310’), overlapping the first capacitance formation portion in the first direction (Fig. 4B), and a 10second lead portion (Fig. 4A, end of 310) extending from the second capacitance formation portion to be exposed through the fourth surface of the capacitor body and formed to be wider than the second capacitance formation portion in the second direction (Fig. 4A).  
Regarding claim 8, Ritter further discloses that the first external electrode includes a first connection portion (Fig. 10B, 296 on front side), 5formed on the third surface of the capacitor body, and a first band portion (Fig. 10B, 296 on top/bottom/sides) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces of the capacitor body (Fig. 10B), and the second external electrode includes a second 10connection portion (Fig. 10B, 297 on back side), formed on the fourth surface of the capacitor body (Fig. 10B), and a second band portion (Fig. 10B, 297 on top 
15 Regarding claim 9, Ritter discloses a multilayer capacitor (Fig. 2D) comprising: a capacitor body (Fig. 2D, 215) including first and second dielectric 5layers (Fig. 2D, 215 on layers with 200/210), the capacitor body having first and second surfaces opposing each other (Fig. 2D, top and bottom), third and fourth surfaces (Fig. 2D, left and right) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (Fig. 2C, top and bottom side surfaces) connected to the first and second surfaces and to the third and fourth surfaces and opposing 10each other (Fig. 2C-2D), a plurality of internal electrodes (Fig. 4A, 300/ 327) exposed through the third surface (Fig. 4A, left side), and a plurality of second internal electrodes (Fig. 4A, 310/324) through the fourth surface (Fig. 4A, right surface); and first and second external electrodes (Fig. 10B, 296/297), respectively disposed on the third and fourth surfaces of the capacitor 15body (Fig. 10B), wherein first and second internal electrodes are disposed in one of the first dielectric layers to be spaced apart from each other (Fig. 4A, 300/310 on one layer), and the first and second internal electrodes are disposed in one of the second dielectric 20layers to be spaced apart from each other (Fig. 4A, 327/324 on second layer), and the first and second dielectric layers are alternately laminated in the second direction (Fig. 4B, laminate direction) such that the first internal electrode of the first dielectric layer and the second internal electrode of the second dielectric layer overlap 25each other in the second direction and the second internal DB1/ 113255686.1Page 42electrode of the first dielectric layer and the first internal electrode of the second dielectric layer overlap each other in the second direction (Fig. 4B).   
Regarding claim 10, Ritter further discloses that the first internal electrode includes a 1-1-th internal electrode (Fig. 4A, 300’), disposed in the first dielectric layer to be 20exposed through the third surface of the capacitor body (Fig. 4A), and a 1-2-th internal electrode (Fig. 4A, 327) disposed in the second internal electrode to be exposed through the third surface of the capacitor body and to not 
Regarding claim 11, Ritter further discloses that theDB1/ 113255686.1 Page 43first internal electrode includes a first capacitance formation portion (Fig. 4A, 300’) and a first lead portion (Fig. 4A, end of 300) extending from the first capacitance formation portion to be exposed through the third surface of the capacitor body and formed to be 5wider than the first capacitance formation portion in the first direction (Fig. 4B), and the second internal electrode includes a second capacitance formation portion (Fig. 4A, 310’), overlapping the first capacitance formation portion in the second direction (Fig. 4B), and a 10second lead portion (Fig. 4A, end of 310) extending from the second capacitance formation portion to be exposed through the fourth surface of the capacitor body and formed to be wider than the second capacitance formation portion in the first direction (Fig. 4A). 
 Regarding claim 16, Ritter further discloses that the first external electrode includes a first connection portion (Fig. 10B, 296 on front side), 5formed on the third surface of the capacitor body, and a first band portion (Fig. 10B, 296 on top/bottom/sides) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces of the capacitor body (Fig. 10B), and the second external electrode includes a second 10connection portion (Fig. 10B, 297 on back side), formed on the fourth surface of the capacitor body (Fig. 10B), and a second band portion (Fig. 10B, 297 on top bottom and sides) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces of the capacitor body (Fig. 10B).  

Regarding claim 17, Ritter discloses a multilayer capacitor (Fig. 2D) comprising: a capacitor body (Fig. 2D, 215) including first and second dielectric layers (Fig. 2D, 215 on layers with 200/210) alternately laminated in a thickness direction (Fig. 2D, up and down); first and second external electrodes (Fig. 10B, 296/297) disposed 5respectively on first and second side surfaces (Fig. 2D, left and right sides) of the capacitor body opposing each other in a length direction (Fig. 2D, left to right); a set of first and second internal electrodes (Fig. 4A, 300’/310’) spaced apart from each other in a width direction (Fig. 4A, up and down) and disposed on each of the first dielectric layers (Fig. 4A), the first internal 10electrodes being exposed through the first side surface and contacting the first external electrode (Fig. 4A, 300’ through left side) and the second internal electrodes being exposed through the second side surface and contacting the second external electrode (Fig. 4A, 310’ through right side); a set of third and fourth internal electrodes (Fig. 4A, 327/324) spaced 15apart from each other in the width direction and disposed on each of the second dielectric layer (Fig. 4A), the third internal electrodes being exposed through the first side surface and contacting the first external electrode (Fig. 4A, 327 through left side) and the fourth internal electrodes being exposed through the second side 20surface and contacting the second external electrode (Fig. 4A, 324 through right side), wherein the first internal electrodes and the fourth internal electrodes overlap each other in the thickness direction and the second internal electrodes and the third internal electrodes overlap each other in the thickness 25direction (Fig. 4B).  
 Regarding claim 18, Ritter further discloses that each set of the first and second internal electrodes (Fig. 4A, 300’ with 302/304 and 310’ with 312/314 is considered a comb structure), and each set of the third and fourth internal electrodes include 5interlacing comb-tooth structures (Fig. 4A, 327 and 324 is considered a comb structure).  
 Regarding claim 19, Ritter further discloses that a material of the first and second dielectric layers is the same (Fig. 2D, all 215).  
Regarding claim 20, Ritter further discloses cover regions (Fig. 2D, above and below electrodes) disposed above and below the topmost and bottommost of the first and second dielectric layers (Fig. 2D), the cover regions having a same material as that of the first 15and second dielectric layers (Fig. 2D, all 215).  
 Regarding claim 21, Ritter further discloses that the first and third internal electrodes do not overlap, and the second and fourth internal electrodes do not overlap (Fig. 4B, 300’ and arm of 327 do not overlap and 310’ and 306 do not overlap).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al (US 2010/0039749) in view of PARK et al (US 2015/0014035).
 Regarding claim 4, Ritter teaches that the first internal electrode includes a 1-1-th internal electrode (Fig. 4A, 300’), disposed in the first dielectric layer to be exposed through the third surface of the capacitor body (Fig. 4A), and a 1-2-th internal electrode (Fig. 4A, arm of 327) disposed in the 20second internal to be exposed through the third surface of the capacitor body and to not overlap the 1-1-th 
However, Ritter fails to teach that some of the electrode layers are a plurality of electrodes.
PARK teaches that an electrode layer can be a plurality of electrodes (Fig. 6. 1230’ has multiple arms).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of Ritter, in order to construct the devices using a known designs in the art, such as a comb shape (PARK [0055]), to meet user needs based on known design possibilities.
   Regarding claim 5, Ritter, as modified by PARK, further teaches that the 1-1-th internal electrode includes a 1-1-th capacitance 10formation portion (Fig. 4A, 300’) and a 1-1-th lead portion (Fig. 4A, end of 300) extending from the 1-1-th capacitance formation portion to be exposed through the third surface of the capacitor body and formed to be wider than the 1-1-th capacitance formation portion in the second direction (Fig. 4A), 15the 1-2-th internal electrode includes a plurality of 1-2-th capacitance formation portions (Fig. 4A, arm of 327) and a 1-2-th lead portion (Fig. 4A, end of 327) connecting end portions of the plurality of 2-1-th capacitance formation portions to each other and exposed through the third surface of the capacitor body (Fig. 4A), 20the 2-1-th internal electrode includes a plurality of 2-1-th capacitance formation portions (Fig. 4A, 310’), overlapping the plurality of 1-2-th capacitance formation portions (Fig. 4A, end of 310’) in the first direction, and a 2-1-th lead portion connecting end portions of the plurality of 2-1-th capacitance formation 25portions to each other and 
 Regarding claim 6, Ritter teaches that the first internal electrode includes a 1-1-th internal electrode (Fig. 4A, 300’), disposed in the first dielectric layer to be exposed through the third surface of the capacitor body (Fig. 4A), and a 1-2-th internal electrode (Fig. 4A, arm of 327) disposed in the 20second internal to be exposed through the third surface of the capacitor body and to not overlap the 1-1-th internal electrode in the first direction (Fig. 4B), and the second internal electrode includes a 2-1-th internal electrode (Fig. 4A, 310’), disposed in the first dielectric 25layer to be spaced apart from the 1-1-th internal electrodeDB1/ 113255686.1 Page 44in a second direction (Fig. 4A, up and down) and to be exposed through the fourth surface of the capacitor body (Fig. 4A), and a 2-2-th internal electrode (Fig. 4A, 306) disposed in the second dielectric layer to be exposed through the fourth surface of the second dielectric 5layer and to not overlap the 2-1-th internal electrode in the first direction (Fig. 4B).
However, Ritter fails to teach that all of the electrode layers are a plurality of electrodes.
PARK teaches that an electrode layer can be a plurality of electrodes (Fig. 6. 1230’ and 1240’ have multiple arms).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of Ritter, in order to construct the devices using a known designs in the art, such as a comb shape (PARK [0055]), to meet user needs based on known design possibilities.
Regarding claim 7, Ritter, as modified by PARK, further teaches that the 51-1-th internal electrode includes a plurality of 1-1-th capacitance formation portions (Fig. 4A, 300’) and a plurality of 1-1-th lead portions (Fig. 4A, end of 300) connecting end portions of the plurality of 1-1-th capacitance formation portions to each other and exposed through the third surface of the capacitor body (Fig. 4A), 10the 1-2-th internal electrode includes a plurality of 1-2-th capacitance formation portions (Fig. 4A, arm of 327) and a 1-2-th lead portion (Fig. 4A, end of 327) connecting end portions of the plurality of 2-1-th capacitance formation portions to each other and exposed through the third surface of the capacitor body (Fig. 4A), 15the 2-1-th internal electrode includes a plurality of 2-1-th capacitance formation portions (Fig. 4A, 310’), overlapping the plurality of 1-2-th capacitance formation portions in the first direction (Fig. 4B), and a 2-1-th lead portion (Fig. 4A, end of 310) connecting end portions of the plurality of 2-1-th capacitance formation 20portions to each other and exposed through the fourth surface of the capacitor body (Fig. 4A), and the 2-2-th internal electrode includes a plurality of 2-2-th capacitance formation portions (Fig. 4A, 306), overlapping the plurality of 1-1-th capacitance formation portions in the 25first direction (Fig. 4B), and a 2-2-th lead portion (Fig. 4A, end of 324) exposed throughDB1/ 113255686.1 Page 47the fourth surface of the capacitor body (Fig. 4A).  
 Regarding claim 12, Ritter teaches that the first internal electrode includes a 1-1-th internal electrode (Fig. 4A, 300’), disposed in the first dielectric layer to be exposed through the third surface of the capacitor body (Fig. 4A), and a 1-2-th internal electrode (Fig. 4A, arm of 327) disposed in the 20second internal to be exposed through the third surface of the capacitor body and to not overlap the 1-1-th internal electrode in the first direction (Fig. 4B), and the second internal electrode includes a 2-1-th internal electrode (Fig. 4A, 310’), disposed in the first dielectric 25layer to be spaced apart from the 1-1-th internal electrodeDB1/ 113255686.1 Page 44in a second direction (Fig. 4A, up and down) and to be exposed through the fourth surface of the capacitor body (Fig. 4A), and a 2-2-th internal electrode (Fig. 4A, 306) disposed in the second dielectric layer to be exposed through the fourth surface of the second dielectric 5layer and to not overlap the 2-1-th internal electrode in the first direction (Fig. 4B).

PARK teaches that an electrode layer can be a plurality of electrodes (Fig. 6. 1230’ has multiple arms).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of Ritter, in order to construct the devices using a known designs in the art, such as a comb shape (PARK [0055]), to meet user needs based on known design possibilities. 
  Regarding claim 13, Ritter, as modified by PARK, further teaches that the 1-1-th internal electrode includes a 1-1-th capacitance 10formation portion (Fig. 4A, 300’) and a 1-1-th lead portion (Fig. 4A, end of 300) extending from the 1-1-th capacitance formation portion to be exposed through the third surface of the capacitor body and formed to be wider than the 1-1-th capacitance formation portion in the first direction (Fig. 4A), 15the 1-2-th internal electrode includes a plurality of 1-2-th capacitance formation portions (Fig. 4A, arm of 327) and a 1-2-th lead portion (Fig. 4A, end of 327) connecting end portions of the plurality of 2-1-th capacitance formation portions to each other and exposed through the third surface of the capacitor body (Fig. 4A), 20the 2-1-th internal electrode includes a plurality of 2-1-th capacitance formation portions (Fig. 4A, 310’), overlapping the plurality of 1-2-th capacitance formation portions (Fig. 4A, end of 310’) in the second direction, and a 2-1-th lead portion connecting end portions of the plurality of 2-1-th capacitance formation 25portions to each other and exposed through the fourth surface DB1/ 113255686.1 Page 45of the capacitor body (Fig. 4A), and the 2-2-th internal electrode includes a 2-2-th capacitance formation portion (Fig. 4A, 306), overlapping the 1-1-th capacitance formation portion in the second direction (Fig. 4A), and a 52-2-th lead portion (Fig. 4A, end of 324) extending from the 2-2-th capacitance formation portion to be exposed through the fourth surface of the capacitor body and formed to be wider than the 2-2-th capacitance formation portion in the first direction (Fig. 4A). 
Regarding claim 14, Ritter teaches that the first internal electrode includes a 1-1-th internal electrode (Fig. 4A, 300’), disposed in the first dielectric layer to be exposed through the third surface of 
However, Ritter fails to teach that all of the electrode layers are a plurality of electrodes.
PARK teaches that an electrode layer can be a plurality of electrodes (Fig. 6. 1230’ and 1240’ have multiple arms).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of Ritter, in order to construct the devices using a known designs in the art, such as a comb shape (PARK [0055]), to meet user needs based on known design possibilities. 
15   Regarding claim 15, Ritter, as modified by PARK, further teaches that the 51-1-th internal electrode includes a plurality of 1-1-th capacitance formation portions (Fig. 4A, 300’) and a plurality of 1-1-th lead portions (Fig. 4A, end of 300) connecting end portions of the plurality of 1-1-th capacitance formation portions to each other and exposed through the third surface of the capacitor body (Fig. 4A), 10the 1-2-th internal electrode includes a plurality of 1-2-th capacitance formation portions (Fig. 4A, arm of 327) and a 1-2-th lead portion (Fig. 4A, end of 327) connecting end portions of the plurality of 2-1-th capacitance formation portions to each other and exposed through the third surface of the capacitor body (Fig. 4A), 15the 2-1-th internal electrode includes a plurality of 2-1-th capacitance formation portions (Fig. 4A, 310’), overlapping the plurality of 1-2-th capacitance formation portions in the second direction (Fig. 4B), and a 2-1-th lead portion (Fig. 4A, end of 310) connecting end portions of the plurality of 2-1-th capacitance formation 20portions to each other and exposed through the fourth surface of the capacitor body (Fig. 4A), and the 2-2-th internal electrode includes a plurality of 2-2-th capacitance formation portions (Fig. 4A, 306), overlapping the plurality of 1-1-th capacitance formation portions in the 25second direction (Fig. 4B), and a 2-2-th lead portion (Fig. 4A, end of 324) exposed throughDB1/ 113255686.1 Page 47the fourth surface of the capacitor body (Fig. 4A).  

Additional Relevant Prior Art:
OH et al (US 2016/0196921) teaches relevant art in Fig. 8-11.
Jang et al (US 20190080843) teaches relevant art in Fig. 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848